124 Ga. App. 112 (1971)
183 S.E.2d 85
JOHNSON et al.
v.
AETNA INSURANCE COMPANY.
46048.
Court of Appeals of Georgia.
Argued March 1, 1971.
Decided June 22, 1971.
J. L. Jordan, for appellants.
Shoob, McLain & Jessee, Robert P. Wilson, for appellee.
BELL, Chief Judge.
1. Three written statements made and subscribed to by each of the defendants were admitted in evidence over their objection. All of the statements contain admissions against their interests. The objection made was that the admissions *113 were made because of the results of lie detector tests. It appears from the transcript that while each of the defendants took lie detector examinations, the results of the examinations were never offered in evidence. It has been held in Salisbury v. State, 221 Ga. 718 (146 SE2d 776) that the results of a lie detector examination are not admissible. However, that holding cannot be extended to cover admissions which are otherwise competent and admissible simply because the admissions were given after the taking of lie detector tests.
2. All other enumerations of error were abandoned.
Judgment affirmed. Pannell and Deen, JJ., concur.